DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 31-44 have been examined. 
Claims 1-24 have been canceled by the Applicant. 
Claims 25-30 have been withdrawn by the Applicant.
Response to Arguments
Applicant's arguments filed on 01/14/2021 have been fully considered but they are not persuasive.
With respect to Double Patent rejection applicant did not provide any arguments therefore, the rejection is maintained.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are not directed to abstract idea and examiner has provided no evidence that the claims are in fact a fundamental economic activity. Further, claims limitations sufficiently limit the practical application of any alleged abstract idea of conducting a transaction and thus do not seek to tie up any judicial exception such that other cannot practice it. Claims are clearly integrated into a practical application and clearly recite significantly more than the alleged abstract idea. Additionally, claims are similar to DDR Holdings and the claims of Example 21. However, Examiner respectfully disagrees. 
The claims recite issuing a coupon and processing a transaction with the coupon which is an abstract idea. Specifically, the claims recite detecting purchase activity…; Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for detecting purchase activity, storing purchaser data, generating coupon based on the stored purchase data, transmitting the coupon to user and processing the transaction utilizing the coupon which is a process that deals with commercial or legal interactions including advertising and marketing. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). The additional elements of the claims such as, server computer, mobile device, electronic coupon, computer readable storage medium, GPS, communication network merely use a computer as a tool to perform an abstract idea. Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. Additionally, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate 
Claims are not similar to DDR Holding, the Federal Circuit determined that, although the patent claims at issue involved conventional computers and the internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be transported instantly away from a hosts website after "clicking" on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257. The Federal Circuit, thus, held that the claims were directed to statutory subject matter because they claimed a solution “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks”. Examiner respectfully disagrees that the claims here are in line with those at issue in DDR Holdings. Unlike the situation in DDR Holdings, Applicant does not identify any problem particular to computer networks and/or the Internet that claims allegedly overcome.
Claims are not similar to Example 21, Firstly, Appellant provides the summary of the examples but does not provide any comparison to the applicant’s claims. Secondly, Example 21, claimed invention addresses the Internet‐
Therefore, the claims are not patent eligible.
With respect to U.S.C. 112(a) rejection, Applicant is of the opinion that claims are recited in the examiner cited paragraphs from specification 0080, 0076 and 0079. However, Examiner respectfully disagrees. 
Specification is silent with respect to:
“storing by the server computer, the purchase activity as consumer transaction data associated with the individual consumer”; 
“referencing by the server computer, the consumer transaction data associated with the individual consumer to generate an electronic coupon targeted to the individual consumer”; 
“determining by the server computer from the consumer transaction data associated with the individual consumer, a location of a prior transaction conducted by the individual consumer; determining by the server computer from the consumer transaction data associated with the individual consumer, a time of a prior transaction conducted by the individual consumer”;
“detecting by a server computer purchase activity associated with an individual consumer using an account at an issuer”; 
“determining a geographic location of the individual consumer from global positioning system (GPS) element in the mobile device” and “determining a geographic location of the individual consumer from the mobile device communicating through the communication network”;
“wherein the steps further include generating the electronic coupon based upon a geographical location of the individual consumer”, “wherein the steps further 
“wherein the steps further include determining the geographic location of the individual consumer from a location based services (LBS) approach based upon the prior transaction conducted”; 
wherein the steps further include determining the geographical location of the consumer from a merchant identification number in the prior transaction”.
With respect to U.S.C. 103 rejection arguments, Examiner notes that Applicant is arguing references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Fowler discloses: generating by the server computer, an electronic coupon based on the location of the prior transaction and time of the transaction (See paragraph 0023, 0071 and 0081). Fowler does not explicitly disclose: generating a coupon within a predetermined time of less than one hour from the time of the prior transaction. Main discloses: generating a coupon within a predetermined time of less than one hour from the time of the prior transaction (See paragraph 0052 and 0069). Therefore, the rejection maintained. 
The following assertions of fact have gone unchallenged as stated in the office action mail on 10/15/2020 and are considered admitted prior art:
encryption
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 31 and 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 respectively of U.S. Patent No.9940627. Although the claims at issue are not identical, they are not patentably distinct from each other because claim recites same limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 31-38 are directed to a method, and claims 39-44 are directed to a server comprising a processor. Therefore, these claims fall within the four statutory categories of invention.
The claims recite issuing a coupon and processing a transaction with the coupon which is an abstract idea. Specifically, the claims recite detecting purchase activity…; storing the purchase activity…; referencing the consumer transaction data…; determining from the transaction data a location of a prior transaction…; determining from the consumer transaction data a time of the prior transaction…; generating a coupon…; transmitting the coupon…; processing a purchase transaction…, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for detecting purchase activity, storing purchaser data, generating coupon based on the stored purchase data, transmitting the coupon to user and processing the transaction utilizing the coupon which is a process that deals with commercial or legal interactions including advertising and marketing. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, server computer, mobile device, electronic coupon, computer readable storage medium, GPS, communication network merely use a computer as a tool to perform an abstract idea. Specifically, the server computer, mobile device, electronic coupon, computer readable storage medium, GPS, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 
Dependent claims further describe the abstract idea of issuing a coupon and processing a transaction with the coupon. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 31 and 39 recite “storing by the server computer associated with the payment processing network, the purchase activity as consumer transaction data associated with the individual consumer” this limitation was not described in the specification. 
Specification discloses: According to other embodiments, information regarding the nature of the prior purchase conducted over the payment processing network can be referenced to generate the coupon. Thus, a prior purchase of one product (for example a vacuum cleaner), could lead to generation of a second product (bags for the 
Claims 31 and 39 recite “referencing by the server computer associated with the payment processing network, the consumer transaction data associated with the individual consumer to generate an electronic coupon targeted to the individual consumer” this limitation was not described in the specification.
Specification discloses:  According to other embodiments, information regarding the nature of the prior purchase conducted over the payment processing network can be referenced to generate the coupon (See publication paragraph 0080) but does not disclose the above limitation.
Claims 31 and 39 recite “determining by the server computer associated with the payment processing network from the consumer transaction data associated with the individual consumer, a location of a prior transaction conducted by the individual consumer; determining by the server computer from the consumer transaction data associated with the individual consumer, a time of a prior transaction conducted by the individual consumer” these limitations were not described in the specification.
Specification discloses: According to one embodiment, the location of the consumer can be determined from purchasing activity of the user based upon a Location Based Services (LBS) approach. For example, when the user swipes a card at a POS, an authorization message is returned from the payment network which includes a Merchant Identification Number (MID). The user's location at that time of sale can be 
Claims 31 and 39 recite “detecting by a server computer associated with the payment processing network purchase activity associated with an individual consumer using an account at an issuer” However, specification is silent with respect to any algorithm or flow chart describing the detecting. 
Specification discloses: Examples of time periods for dissemination of mobile coupons include, but are not limited to, one minute or less, five minutes, ten minutes, fifteen minutes, one-half hour, forty-five minutes, one hour, one and one half hours, two hours, three hours, four hours, and five hours or longer from the time that a prior purchasing activity is detected from the payment processing network (See publication paragraph 0076) but does not disclose the algorithm or flow chart describing detecting.
Claim 33 recites “determining the location of the prior transaction from a merchant identification number in the prior transaction” this limitation was not described in the specification. 
Specification discloses: According to one embodiment, the location of the consumer can be determined from purchasing activity of the user based upon a Location Based Services (LBS) approach. For example, when the user swipes a card at a POS, an authorization message is returned from the payment network which includes a Merchant Identification Number (MID). The user's location at that time of sale can be determined from the MID number (See publication paragraph 0079) but does not describe the location of the prior transaction determined from merchant identification number in the prior transaction.
Claims 34-35 and 43-44 recites “determining a geographic location of the individual consumer from global positioning system (GPS) element in the mobile device” and “determining a geographic location of the individual consumer from the mobile device communicating through the communication network”. Claims 31 and 39 from which claims 34-35 and 43-44 respectively depends from recite determining from the consumer transaction data a location of a prior transaction and time of the prior transaction and generating electronic coupon based on the location of the prior transaction and within a predetermined time of less than one hour from the time of the prior transaction. Specification is silent how claims 34-35 and 43-44 further limits the scope of the claims 31 and 39 respectively.
Specification discloses: Embodiments of the present invention are not limited to generating and promulgating mobile coupons based upon temporal information gleaned from a prior purchase transaction over a payment processing network. In accordance with alternative embodiments, the mobile coupons can be targeted based upon a geographic location of the user as determined from the payment processing network (See publication paragraph 0078) but does not disclose the claims limitations further limits the scope of the claim 31 and 39 respectively. 
Claims 40-41 recite “wherein the steps further include generating the electronic coupon based upon a geographical location of the individual consumer”, “wherein the steps further include determining the geographic location of the individual consumer from a location based services (LBS) approach based upon the prior transaction conducted” however, specification is silent with respect to steps of claim 39 further comprises steps of claims 40-41.
Specification discloses: Embodiments of the present invention are not limited to generating and promulgating mobile coupons based upon temporal information gleaned from a prior purchase transaction over a payment processing network. In accordance with alternative embodiments, the mobile coupons can be targeted based upon a geographic location of the user as determined from the payment processing network (See publication paragraph 0078) but does not disclose that the steps of claim 39 further includes steps of claims 40-41.
Claims 41 recites “wherein the steps further include determining the geographic location of the individual consumer from a location based services (LBS) approach based upon the prior transaction conducted” however, specification is silent with respect to this limitation.
Specification discloses: According to one embodiment, the location of the consumer can be determined from purchasing activity of the user based upon a Location Based Services (LBS) approach. For example, when the user swipes a card at a POS, an authorization message is returned from the payment network which includes a Merchant Identification Number (MID). The user's location at that time of sale can be determined from the MID number. (See publication paragraph 0079) but does not disclosed determining the geographic location of the individual consumer from a location based services (LBS) approach based upon the prior transaction conducted.
Claim 42 recites “wherein the steps further include determining the geographical location of the consumer from a merchant identification number in the prior transaction
Specification discloses: According to one embodiment, the location of the consumer can be determined from purchasing activity of the user based upon a Location Based Services (LBS) approach. For example, when the user swipes a card at a POS, an authorization message is returned from the payment network which includes a Merchant Identification Number (MID). The user's location at that time of sale can be determined from the MID number. (See publication paragraph 0079) but does not disclosed determining the geographic location of the consumer from a merchant identification number in the prior transaction.
Claims 32-38 and 40-44 are also rejected as each depends from claims 31 and 39 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 39 recite “transmitting…the electronic coupon…to a mobile device of the individual consumer…”, claim further discloses “processing a purchase transaction by obtaining the code included in the electronic coupon” This renders the claim indefinite, because the manner server computer processing a purchase  (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 38 recites “wherein the consumer transaction data includes information submitted by the individual consumer” Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: submitting by the individual consumer an information.
Claims 32-38 and 40-44 are also rejected as each depends from claims 31 and 39 respectively.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31 and 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fowler (US 20020026348) in view of Main (US 20080077484).
With respect to claims 31 and 39 Fowler discloses:
detecting, by a server computer associated with the payment processing network, purchase activity including transaction information associated with an individual consumer using an account at an issuer (See paragraph 0017, 0061 and 0066);
storing, by the server computer associated with the payment processing network, the purchase activity as consumer transaction data associated with the individual consumer (See paragraph 0017, 0020-0023 and 0071);
referencing, by the server computer associated with the payment processing network, the consumer transaction data associated with the individual consumer to generate an electronic coupon targeted to the individual consumer (See paragraph 0023, 0040 and 0071);
determining, by the server computer associated with the payment processing network, from the consumer transaction data associated with the individual consumer, a location of a prior transaction conducted by the individual consumer (See paragraph 0023 and 0071);
determining, by the server computer associated with the payment processing network, from the consumer transaction data associated with the individual consumer, a time of the prior transaction conducted by the individual consumer (See paragraph 0023, 0071 and 0081);
generating by the server computer associated with the payment processing network, an electronic coupon based on the location of the prior transaction and time of the transaction (See paragraph 0023, 0071 and 0081);
transmitting by the server computer associated with the payment processing network, the electronic coupon to a mobile device of the individual consumer over a communications network (See paragraph 0071 and 0090);
processing, using the server computer associated with the payment processing network, a purchase transaction by obtaining the code included in the electronic coupon (See Fig 5, 3paragraph 0036-0037, 0053).
Fowler does not explicitly disclose: generating a coupon within a predetermined time of less than one hour from the time of the prior transaction, the electronic coupon including at least a visual display and a code; transmitting by the server, coupon within the predetermined time of less than one hour from the time of the prior transaction.
Main discloses: generating a coupon within a predetermined time of less than one hour from the time of the prior transaction, the electronic coupon including at least a visual display and a code; transmitting by the server, coupon within the predetermined time of less than one hour from the time of the prior transaction (See paragraph 0052 and 0069). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the Fowler reference with Main reference in order to provide plurality of coupons.
Additionally, Claims recite “to generate an electronic coupon targeted to the individual consumer” this is intended use languages and it has been held that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).

With respect to claim 36, Fowler in view of Main discloses all the limitations as described above. Fowler in view of Main does not explicitly disclose that coupon is 

With respect to claim 37, Fowler in view of Main discloses all the limitations as described above. Main discloses: coupon is in the form of a bar code (See paragraph 0030).

With respect to claim 38, Fowler in view of Main discloses all the limitations as described above. With respect to “wherein the consumer transaction data includes information submitted by the individual consumer” this is nonfunctional description material because it just describing the data included in the transaction data while data included in the transaction data is not use to perform any of the recited steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Claims 32, 34-35, 40-41 and 43-44, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fowler (US 20020026348) in view of Main (US 20080077484) in view of Phillips (US 20060270421).
With respect to claim 32, Fowler in view of Main discloses all the limitations as described above. Fowler in view of Main does not explicitly disclose: determining the location of the prior transaction from a location based service (LBS) approach based upon the prior transaction. Phillips discloses: determining the location of the prior transaction from a location based service (LBS) approach based upon the prior transaction (See paragraph 0123 and 0152). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the combination of Fowler and Main references with the Phillips reference in order to determine and track user location.

With respect to claim 34 and 43, Fowler in view of Main discloses all the limitations as described above. Fowler in view of Main does not explicitly disclose: determining a geographical location of the individual consumer from a global positioning system (GPS) element in the mobile device. Phillips discloses: determining a geographical location of the individual consumer from a global positioning system (GPS) element in the mobile device (See paragraph 0005, 0123 and 0152). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the combination of Fowler and Main references with the Phillips reference in order to determine and track user location.

With respect to claim 35 and 44, Fowler in view of Main discloses all the limitations as described above. Fowler in view of Main does not explicitly disclose: determining a geographical location of the individual consumer from the mobile device 

With respect to claim 40, Fowler in view of Main discloses all the limitations as described above. Fowler in view of Main does not explicitly disclose: generating the electronic coupon based upon a geographic location of the individual consumer. Phillips discloses: generating the electronic coupon based upon a geographic location of the individual consumer (See paragraph 0123, 0152 and 0170). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the combination of Fowler and Main references with the Phillips reference in order to determine and track user location.

With respect to claim 41, Fowler in view of Main discloses all the limitations as described above. Fowler in view of Main does not explicitly disclose: determining the geographical location of the individual consumer from a location based services (LBS) approach based upon the prior transaction conducted. Phillips discloses: determining the geographical location of the individual consumer from a location based services (LBS) approach based upon the prior transaction conducted (See paragraph 0123, 0152 and 0170). Therefore, it would have been obvious to one of the ordinary skill in the .

Claims 33 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fowler (US 20020026348) in view of Main (US 20080077484) and in further view of Phillips (US 20060270421) and Clough (US 20060194592).
With respect to claim 33, Fowler in view of Main and in further view of Phillips discloses all the limitations. Fowler in view of Main and in further view of Phillips does not explicitly disclose: determining the location of the prior transaction from a merchant identification number in the prior transaction. Clough discloses: determining the location of the prior transaction from a merchant identification number in the prior transaction (See paragraph 0019-0022). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the combination of Fowler, Main and Phillips references with the Clough reference in order to provide transaction security.

With respect to claim 42, Fowler in view of Main and in further view of Phillips discloses all the limitations. Fowler in view of Main and in further view of Phillips does not explicitly disclose: determining the geographical location of the consumer from a merchant identification number in the prior transaction. Clough discloses: determining the geographical location of the consumer from a merchant identification number in the prior transaction (See paragraph 0019-0022). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685